Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a leaning vehicle having a front cover that is configured to lean in a left and right direction when turning left and right respectively.  The vehicle having a headlamp device having at least one headlamp and a pair or cornering lamps comprising a left and right cornering lamp each having a travel direction changing member that changes a direction of the outputted light from the cornering map.  Each of the headlamps having a headlamp housing with light source and the cornering lamps each having a cornering light housing where the cornering light housing and headlamp housing are separate from each other disposed behind the front cover of the vehicle.  

Inoue (EP2669162A1) discloses a leaning vehicle with front cover 18, 19. However, the cited reference fails to individually disclose, or suggest when combined, both headlamp housing and cornering lamps 13 being both behind the screen 19 or cover 18 as the headlamp 11 is disposed adjacent to the cover 18 and not behind it as shown in Figures 6-8.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the headlamp housing and cornering lamp housing disposed behind the cover in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875